The accident resulting in injury to the plaintiff occurred while he was riding a bicycle on Court street in Keene. As he approached the intersection of Cross street, he saw the defendant coming down to Court street in an automobile. There was apparently plenty of time for the plaintiff to cross ahead of the defendant and he did so. He was on the right side of the street, going about ten miles an hour. The defendant turned the corner into Court street in the direction the plaintiff was traveling, gave no warning of his approach, and struck the plaintiff from the rear. Further recital of the facts is unnecessary. From those already stated it is apparent that the case was properly submitted to the jury.
The argument to which exception was taken merely asked the jury to draw a legitimate inference from the evidence in the case.
Exceptions overruled.
PLUMMER, J., was absent: the others concurred.